           Case 1:16-cr-10176-LTS Document 84 Filed 12/14/18 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

Criminal No. 16-10176-LTS


                                UNITED STATES OF AMERICA

                                                 v.

                                      CHARLES TOWERS

                             ORDER OF VOLUNTARY DETENTION

                                        December 14, 2018

Boal, M.J.

        The defendant is charged in a petition with violations of his supervised release

conditions. An initial appearance was held on December 14, 2018, at which time the

government sought detention pending a revocation hearing before the U.S. District Judge to

whom this case is assigned.

        The defendant’s counsel represented that the defendant elected to voluntarily waive his

right to a preliminary hearing pursuant to Federal Rule of Criminal Procedure 32.1(b)(1)(A) and

also elected to voluntarily consent to detention without prejudice.

        Accordingly, it is ORDERED that the defendant be DETAINED pending completion of a

hearing on the revocation of supervised release pursuant to Federal Rule of Criminal Procedure

32.1(b)(2), and is further ORDERED that:

        (1) the defendant be committed to the custody of the Attorney General for confinement

in a corrections facility;




                                                 1
          Case 1:16-cr-10176-LTS Document 84 Filed 12/14/18 Page 2 of 2



       (2) the defendant be afforded reasonable opportunity for private consultation with

counsel; and

       (3) on order of a court of the United States or on request by an attorney for the

government, the person in charge of the corrections facility in which the defendant is detained

and confined deliver the defendant to an authorized Deputy United States Marshal for the

purpose of any appearance in connection with a court proceeding.

       This order is without prejudice to the defendant filing a motion at any time seeking a full

detention hearing and the setting of conditions of release, regardless of whether there have been

changed circumstances. The defendant may seek review of this order by filing a motion for

revocation or amendment pursuant to 18 U.S.C. § 3145(b).

                                                /s/ Jennifer C. Boal
                                             JENNIFER C. BOAL
                                             United States Magistrate Judge




                                                2
